Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0219
              Lower Tribunal Nos. 20-0204 AP, 17-5627 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                 Professional Medical Group, Inc.,
                     a/a/o Irina Torres Suarez,
                                  Appellee.



      An appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     Feiler & Leach, P.L., and Martin E. Leach, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.
     Appellant, United Automobile Insurance Company, challenges a final

judgment granting attorney’s fees in favor of appellee, Professional Medical

Group, Inc. We are cognizant that at the time the contested judgment was

rendered, the trial court did not yet have the benefit of United Automobile

Insurance Co. v. Professional Medical Group, Inc., 46 Fla. L. Weekly D1102

(Fla. 3d DCA May 12, 2021), but, bound by our precedent, we reverse and

remand with instructions to conduct an evidentiary hearing.       See also

Sperdute v. Household Realty Corp., 585 So. 2d 1168, 1169 (Fla. 4th DCA

1991); Newman v. Newman, 121 So. 3d 661, 662 (Fla. 1st DCA 2013);

Guyton v. Leonard Dewey Wilkinson Action Welding Supply, Inc., 707 So.

2d 885, 886 (Fla. 1st DCA 1998); Roggemann v. Boston Safe Deposit & Tr.

Co., 670 So. 2d 1073, 1075 (Fla. 4th DCA 1996); Castranova v. Auth, 590

So. 2d 28, 29 (Fla. 5th DCA 1991).

     Reversed and remanded.




                                     2